SIXTH AMENDMENT TO THE

RUBY TUESDAY, INC. SALARY DEFERRAL PLAN

 

THIS SIXTH AMENDMENT is made on this 8th day of July, 2008 by Ruby Tuesday, Inc.
a corporation duly organized and existing under the laws of the State of Georgia
(hereinafter called the “Primary Sponsor”).

 

INTRODUCTION:

 

WHEREAS, the Primary Sponsor maintains the Ruby Tuesday, Inc. Salary Deferral
Plan (the “Plan”), which was last amended and restated by an indenture dated
April 9, 2001, and subsequently amended by the First through Fifth Amendments
thereto; and

 

WHEREAS, the Primary Sponsor now desires to amend the Plan to reflect changes
required or permitted by the Pension Protection Act of 2006; to update the Plan
for final Treasury regulations issued under Section 415 of the Internal Revenue
Code, which are generally effective for limitation years beginning on or after
July 1, 2007; to reflect other changes in the law for which Plan amendments are
required as indicated by the 2007 cumulative list of changes in plan
qualification requirements published by the Internal Revenue Service under
Revenue Procedure 2007-44; and to clarify the computation of matching
contributions.

 

NOW, THEREFORE, the Primary Sponsor does hereby amend the Plan, effective as of
January 1, 2008, except as otherwise provided herein, as follows:

 

1.         By replacing the references to “Treasury Regulations Section
1.415-2(d)(2)” and “Treasury Regulations Section 1.415-2(d)(3)” in the header
paragraph of Section 1.3 with references to “Treasury Regulations Section
1.415(c)-2(b)” and “Treasury Regulations Section 1.415(c)-2(c)” respectively.

2.         By deleting the “and” at the end of the existing Section 1.3(d), by
deleting the period at the end of the existing Section 1.3(e) and substituting
therefor “; and” and by adding the following new Section 1.3(f) to read as
follows:

“(f)      for purposes of applying the annual addition limits in Appendix A,
Annual Compensation:

(1)       shall be measured by the limitation year;

(2)       shall include compensation paid following a Termination of Employment
if such compensation is for services during or outside the Employee’s regular
working hours, commissions, bonuses, or other similar payments and the
compensation would have been paid to the Employee prior to the Termination of
Employment if the Employee had continued in employment with the Plan Sponsor or
an Affiliate, in accordance with Treasury Regulations Section
1.415(c)-2(e)(3)(ii); and

 

--------------------------------------------------------------------------------

 

 

(3)       shall not include any other post-Termination of Employment
compensation.”

3.         By deleting the existing Section 1.13 in its entirety and by
substituting therefor the following:

 

“1.13   ‘Distributee’ means an Employee or former Employee. In addition, the
Employee’s or former Employee’s surviving spouse and the Employee’s or former
Employee’s spouse or former spouse who is the alternate payee under a qualified
domestic relations order (as defined in Code Section 414(p)), are Distributees
with regard to the interest of the spouse or former spouse. Effective for
distributions made on and after January 1, 2008, a non-spouse Beneficiary of a
deceased Participant who is either an individual or an irrevocable trust, where
the beneficiaries of such trust are identifiable and the trustee provides the
Plan Administrator with a final list of trust beneficiaries or a copy of the
trust document by October 31 of the year following the Participant’s death,
shall be a Distributee with regard to the interest of the deceased Participant,
but only if the Eligible Rollover Distribution is transferred in a direct
trustee-to-trustee transfer to an Eligible Retirement Plan which is an
individual retirement account described in Code Section 408(a) or an individual
retirement account described in Code Section 408(b) (other than an endowment
contract).”

 

4.         By deleting the existing Section 1.17 in its entirety and by
substituting therefor the following:

 

1.17     “Eligible Retirement Plan” means any of the following that will accept
a Distributee’s Eligible Rollover Distribution:

 

(a)       an individual retirement account described in Code Section 408(a);

 

(b)       an individual retirement annuity described in Code Section 408(b)
(other than an endowment contract);

 

(c)       an annuity plan described in Code Section 403(a) or an annuity
contract described in Code Section 403(b), unless the Distributee is a
non-spouse Beneficiary of a deceased Participant;

 

(d)       a qualified trust described in Code Section 401(a), unless the
Distributee is a non-spouse Beneficiary of a deceased Participant; or

 

(e)       an eligible plan under Code Section 457(b) which is maintained by a
state or political subdivision of a state, or any agency or instrumentality of a
state or political subdivision and which agrees to separately account for
amounts transferred into such plan from this Plan, unless the Distributee is a
non-spouse Beneficiary of a deceased Participant.

 

Effective for distributions after December 31, 2005, If any portion of an
Eligible Rollover Distribution is attributable to payments or distributions from
a designated Roth account (as

 

2

 



 

--------------------------------------------------------------------------------

 

 

defined in Code Section 402A), an Eligible Retirement Plan with respect to such
portion shall include only another designated Roth account and a Roth IRA.

 

5.         By deleting the existing Section 1.18 in its entirety and by
substituting therefor the following:

 

“1.18   ‘Eligible Rollover Distribution’ means any distribution of all or any
portion of the Distributee’s Account, except that an Eligible Rollover
Distribution does not include:

 

(a)       any distribution that is one of a series of substantially equal
periodic payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s designated Beneficiary, or for a
specified period of ten (10) years of more;

 

(b)       any distribution to the extent such distribution is required under
Code Section 401(a)(9);

 

(c)       any distribution which is made upon hardship of the Employee;

 

(d)       except as otherwise provided in this Section, the portion of any
distribution that is not includable in gross income (determined without regard
to the exclusions for net unrealized appreciation with respect to employer
securities); and

 

(e)       if the Distributee is a non-spouse Beneficiary of a deceased
Participant, any distribution other than a direct trustee-to-trustee transfer to
an individual retirement account described in Code Section 408(a) or an
individual retirement annuity described in Code Section 408(b) (other than an
endowment contract).

 

‘Eligible Rollover Distribution’ shall include any portion of the distribution
that is not includable in gross income provided such amount is distributed
directly to one of the following:

 

(a)       an individual retirement account described in Code Section 408(a) or
an individual retirement annuity described in Code Section 408(b) (other than an
endowment contract); or

 

(b)       a qualified trust as described in Code Section 401(a) or an annuity
contract described in Code Section 403(b), but only to the extent that

 

 

(1)

the distribution is made in a direct trustee-to-trustee transfer; and

 

 

(2)

the transferee trust or contract provides for separate accounting for amounts so
transferred (and earnings thereon), including separately accounting for the
portion of the distribution which is includable in income and the portion which
is not includable in income.”

 

3

 



 

--------------------------------------------------------------------------------

 

 

6.         By deleting the existing Section 1.35 in its entirety and by
substituting therefor the following:

 

“1.35   ‘Rollover Amount’ means any amount transferred to the Fund by a
Participant, which amount qualifies as an Eligible Rollover Distribution under
Code Sections 401(a)(31), 402(c)(1), 403(a)(4), 403(b)(8), 408(d)(3), or
457(e)(16), and any regulations issued thereunder.”

 

7.         By deleting the existing Section 1.41 in its entirety and by
substituting therefor the following:

 

“1.41   ‘Year of Service’ means each successive twelve-month period of
employment measured from a Participant’s employment anniversary date during
which a Participant has completed no less than 1,000 Hours of Service. If a
Participant ceases to be an Employee and is subsequently reemployed by a Plan
Sponsor, such Participant’s ‘Years of Service’ shall not include any periods of
service prior to such Participant’s reemployment. Notwithstanding the foregoing,
any individual who was an employee of Morrison Restaurants Inc. immediately
prior to the effective date of the distributions by Morrison Restaurants Inc. to
its stockholders of all of the outstanding shares of common stock, respectively,
of Morrison Fresh Cooking, Inc. and Morrison Health Care, Inc., but who did not
continue in the employ of Ruby Tuesday, Inc. immediately after such
distributions, shall not be given credit for any Year of Service with Morrison
Restaurants Inc. completed on or prior to the effective date of such
distributions.”

 

8.         By deleting the existing Section 3.1(b)(2) in its entirety and by
substituting therefor the following:

 

“(2)     not later than the immediately following April 15, the Plan may
distribute the amount designated to it under Paragraph (1) above, as adjusted to
reflect income, gain, or loss attributable to it through the date of
distribution, and reduced by any “Excess Deferral Amounts,” as defined in
Appendix C hereto, previously distributed or recharacterized with respect to the
Participant for the Plan Year beginning with or within that taxable year.”

 

9.         Effective for contributions made for Plan Years beginning on and
after January 1, 2008, by deleting the existing Section 3.2(a) in its entirety
and by substituting therefor the following:

 

“(a)     Each Plan Sponsor proposes to make contributions to the Fund with
respect to each Plan Year on behalf of each Participant who is an Eligible
Employee in an amount equal to (i) twenty percent (20%) of the Participant’s
Annual Compensation deferred by the Participant pursuant to Plan Section 3.1(a)
up to the Matching Limit in the case of a Participant who has completed fewer
than five (5) Years of Service immediately prior to the period for which the
contribution is made; (ii) forty percent (40%) of the Participant’s Annual
Compensation deferred by the Participant pursuant to Plan Section 3.1(a) up to
the Matching Limit in the case of a Participant who has completed at least five
(5) Years of Service but fewer than ten (10) Years of Service immediately prior
to the period for which the contribution is made; and (iii) fifty percent

 

4

 



 

--------------------------------------------------------------------------------

 

 

(50%) of the Participant’s Annual Compensation deferred by the Participant
pursuant to Plan Section 3.1(a) up to the Matching Limit in the case of a
Participant who has completed at least ten (10) Years of Service immediately
prior to the period for which the contribution is made. Plan Sponsor
contributions made pursuant to this Section 3.2 may be made in cash or in kind,
including shares of Company Stock, at the discretion of the Plan Sponsor. Unless
the Primary Sponsor directs otherwise, the Trustee shall use Plan Sponsor
matching contributions made in cash to acquire shares of Company Stock that are
issued and outstanding. The Primary Sponsor may request the Trustee to acquire
the necessary shares by purchasing newly issued shares of Company Stock or
shares of Company Stock held as treasury shares. For purposes of this Subsection
(a), the ‘Matching Limit’ is the first six percent (6%) of a Participant’s
Annual Compensation.”

 

10.       Effective January 1, 2007, by deleting the existing Section 5.5 in its
entirety and by substituting therefor the following:

 

“5.5     Qualified Default Investment Alternative. The Plan Administrator may
establish a qualified default investment alternative. A ‘qualified default
investment alternative’ shall mean a qualified default investment alternative as
defined in regulations issued by the Department of Labor pursuant to ERISA
Section 404(c)(5), or any successor thereto, that is designated by the Plan
Administrator. If all or a portion of the Account of a Participant or
Beneficiary who fails to make an affirmative investment election as to such
portion of the Participant’s Account is to be invested in the qualified default
investment alternative, the Plan Administrator shall provide to such Participant
or Beneficiary a notice explaining the Participant’s or Beneficiary’s right to
designate how contributions and earnings will be invested and explaining how, in
the absence of any investment election, such contributions will be invested and
give the Participant or Beneficiary a reasonable period of time after receipt of
such notice to make such designation, all in accordance with regulations issued
by the U.S. Department of Labor pursuant to ERISA Section 404(c)(5) and shall
provide such other information to the Participant or Beneficiary as may be
required by such regulations.”

 

11.       By adding, effective for distributions made on or after January 1,
2008, new Section 7.4, as follows:

 

“7.4     Hardship Withdrawals on Account of Beneficiary Hardship. To the extent
provided in regulations issued by the Secretary of the Treasury, if an event
would constitute “hardship” under Sections 7.1 and 7.2 if such event occurred
with respect to a Participant’s spouse or dependent (as defined in Code Section
152), such event shall constitute ‘hardship’ if it occurs with respect to a
person who is a designated, primary Beneficiary with respect to the
Participant.”

 

12.       By deleting the existing Appendix A and substituting therefor the
following:

 

 

5

 



 

--------------------------------------------------------------------------------

 

 

“APPENDIX A

LIMITATION ON ALLOCATIONS

 

SECTION 1

 

Except to the extent permitted under Plan Section 3.1(c) and Code Section
414(v), if applicable, the ‘annual addition’ for any Participant for any one
limitation year may not exceed the lesser of:

 

(a)       the dollar limit under Code Section 415(c), as adjusted under Code
Section 415(d); or

 

(b)       100% of the Participant’s Annual Compensation.

 

The limit described in Subsection (b) shall not apply to any contribution for
medical benefits after separation from service (within the meaning of Code
Section 401(h) or 419A(f)(2)) which is otherwise treated as an annual addition.

 

SECTION 2

 

(a)       For the purposes of this Appendix A, the term ‘annual addition’ for
any Participant means for any limitation year, the sum of certain Plan Sponsor,
Affiliate, and Participant contributions, forfeitures, and other amounts as
determined in Code Section 415(c)(2) in effect for that limitation year.

 

(b)       Participant contributions shall be determined without regard to:

 

(1)       Rollover Amounts;

 

(2)       repayments of loans made to a Participant from a plan;

 

(3)       catch-up contributions as described in Code Section 414(v);

 

(4)       repayments of amounts described in Code Section 411(a)(7)(B) (in
accordance with Code Section 411(a)(7)(C)) and Section 411(a)(3)(D) or
repayments of contributions to a governmental plan (as defined in Code Section
414(d)) as described in Code Section 415(k)(3);

 

(5)       repayments that would have been described in Paragraph (4) except that
the plan to which such repayment is being made does not restrict the timing of
repayments to the maximum extent permitted by Code Section 411(a);

 

(6)       employee contributions to a qualified cost of living arrangement
within the meaning of Code Section 415(k)(2)(B); and

 

6

 



 

--------------------------------------------------------------------------------

 

 

(7)       employee contributions to a simplified employee pension plan which are
excludable from gross income under Code Section 401(k)(6).

 

SECTION 3

 

For purposes of this Appendix A, the term ‘limitation year’ shall mean a Plan
Year unless a Plan Sponsor elects, by adoption of a written resolution, to use
any other twelve month period adopted in accordance with regulations issued by
the Secretary of the Treasury.

 

SECTION 4

 

For purposes of applying the limitations of this Appendix A, all defined
contribution plans maintained or deemed to be maintained by a Plan Sponsor shall
be treated as one defined contribution plan, and all defined benefit plans now
or previously maintained or deemed to be maintained by a Plan Sponsor shall be
treated as one defined benefit plan. In the event any of the actions to be taken
pursuant to Section 5 of this Appendix A or pursuant to any language of similar
import in another defined contribution plan are required to be taken as a result
of the annual additions of a Participant exceeding the limitations set forth in
Section 1 of this Appendix A, because of the Participant’s participation in more
than one defined contribution plan, the actions shall be taken first with regard
to this Plan.

 

SECTION 5

 

In the event that as a result of the allocation of forfeitures to the Account of
a Participant, a reasonable error in estimating the Participant’s Annual
Compensation, a reasonable error in determining the amount of Elective
Deferrals, or other similar circumstances, the annual addition allocated to the
Account of a Participant exceeds the limitations set forth in Section 1 of this
Appendix A, the Plan Administrator shall, in writing, direct the Trustee to take
such actions as are permitted by the Internal Revenue Service for the correction
of such errors as the Plan Administrator shall deem appropriate, specifying in
each case the amount or amounts of contributions involved. Notwithstanding
anything contained in the Plan to the contrary, the Plan Administrator may
modify any such action with respect to reduction of Participants’ Accounts in
accordance with such procedures as the Plan Administrator may establish with
respect to Catch-Up Contributions.

 

SECTION 6

 

The provisions of this Appendix A shall be construed in a manner consistent with
the provisions of final Treasury Regulations issued under Code Section 415 and
any successor guidance.”

13.       By adding the following new last paragraph to Section 2 of Appendix C,
as follows:

 

“The Plan Sponsor may in its sole discretion contribute Qualified Nonelective
Contributions or Qualified Matching Contributions with respect to a Plan Year,
provided the

 

7

 



 

--------------------------------------------------------------------------------

 

 

contributions are made no later than the last day of the Plan Year following the
Plan Year for which the Qualified Nonelective Contributions or Qualified
Matching Contributions are made.”

 

14.       By adding the following new last paragraph to Section 5 of Appendix C,
as follows:

 

“The Plan Sponsor may in its sole discretion contribute Qualified Nonelective
Contributions or Qualified Matching Contributions with respect to a Plan Year,
provided the contributions are made no later than the last day of the Plan Year
following the Plan for which the Qualified Nonelective Contributions or
Qualified Matching Contributions are made. Notwithstanding the foregoing,
Qualified Nonelective Contributions and Qualified Matching Contributions that
are taken into account for purposes of applying the test contained in Section 2
of this Appendix C shall not be taken into account under this Section 5.”

 

Except as specifically amended hereby, the Plan shall remain in full force and
effect prior to this Sixth Amendment.

 

IN WITNESS WHEREOF, the Primary Sponsor has caused this Sixth Amendment to be
executed on the day and year first above written.

 

 

RUBY TUESDAY, INC.

 

 

By: /s/ Samuel E. Beall, III

 

 

Title: Chairman, Chief Executive Officer and President

ATTEST:

 

By:

/s/ Scarlett May

 

Title:

VP, General Counsel and Secretary

 

 

[CORPORATE SEAL]

 

 

8

 



 

 